UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 28 , 201 6 Proto Labs, Inc. (Exact name of registrant as specified in its charter) Minnesota 001-35435 41-1939628 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 5540 Pioneer Creek Drive Maple Plain, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (763) 479-3680 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⃞ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⃞ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⃞ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⃞ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition . On April 28, 2016, Proto Labs, Inc. issued a press release announcing its first quarter 2016 financial results. A copy of the press release is furnished as Exhibit99.1 to this report. Item 9.01. Financial Statements and Exhibits. ( d) Exhibits Press release of Proto Labs, Inc. dated April 28, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Proto Labs,Inc. Date: April 28, 2016 By: /s/John A. Way John A. Way Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Manner of Filing Press release of Proto Labs, Inc. dated April 28, 2016. Filed electronically
